Citation Nr: 0718531	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  98-20 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to May 1997.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDINGS OF FACT

1.  The veteran injured his low back during active service.  

2.  Based on X-ray evidence and a physical examination, the 
veteran has been diagnosed with degenerative joint disease of 
the lumbar spine.  

3.  There is credible evidence in the record that the 
veteran's low back pain symptoms continued from the time of 
his injury to the present.  


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310, 3.655 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, the record must establish three requirements:  
(1) an injury or disease was incurred during active military 
service; (2) the existence of a current disability; and (3) a 
relationship exists between the inservice injury or disease 
and the current disability.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).   

Here, there is satisfactory evidence of an injury incurred 
during service.  The veteran  testified that one day during 
infantry school, while practicing hand-to-hand combat, he was 
thrown onto his hip in such a way that he could not get up 
because of the pain in his hip and lower back.  He testified 
that he put up with the pain on a pretty regular basis for a 
couple of years and then it healed on its own, and that ever 
since, he has had occasional pain.  Although he sought no 
medical treatment during service, he noted the injury and 
recurring hip and back pain on his March 1997 Report of 
Medical Assessment Form in response to the question "Have 
you ever suffered from any injury or illness while on active 
duty for which you did not seek medical care?"   The veteran 
is competent to testify about the circumstances of the injury 
and the pain he experienced, but since he is a lay person, 
his testimony does not constitute competent medical evidence 
about the condition of his hip or back during service.  See 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (lay person is 
competent to testify about the observable series of events 
leading to an injury); Falzone v. Brown, 8 Vet. App. 398, 
405-406 (1995) (a lay person can testify about his own 
observable condition or pain); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  

There is inconclusive medical evidence to establish the legal 
presumption that the chronic disease of arthritis was 
incurred during service.  The regulations provide that 
despite a lack of inservice evidence, a chronic disease (such 
as arthritis) will be considered to have been incurred in 
service if it becomes manifest to a compensable degree of 
10 percent or more within 1 year from the date of separation 
from service provided that the veteran served for 90 days or 
more during a period of war.  38 C.F.R. §§ 3.307(a), 
3.309(a).  The veteran served for more than 90 days during 
the Gulf War and was honorably discharged during that war 
period.  The January 1998 VA orthopedist examined X-rays and 
performed a physical examination, concluding that the veteran 
had degenerative joint disease of the lumbar spine with 
spondylolisthesis and spondylolysis.  At the time of that 
examination, the veteran was complaining generally of 
recurring pain.  

As for the degree of disability required by 38 C.F.R. 
§ 3.307, the schedule of ratings provides that degenerative 
arthritis, as well as arthritis due to trauma, substantiated 
by X-ray findings, is rated on the basis of limitation of 
motion of the joint involved;  but where that limitation of 
motion is noncompensable, a rating of 10 percent is assigned 
for limitation of motion that is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  The VA orthopedist refers to the X-ray 
report to conclude that the veteran has degenerative joint 
disease of the lumbar spine, so the disability is 
substantiated by X-ray evidence.  But the orthopedist's 
report indicates that the veteran was experiencing no 
limitation of motion.  In addition, that report includes no 
objective findings of swelling, muscle spasm or satisfactory 
evidence of painful motion to support a compensable 
disability.  Thus, this record does not conclusively 
establish the requirements for a legal presumption of 
38 C.F.R. §§ 3.307 and 3.309 that the veteran incurred the 
disease of arthritis during service.  

But the veteran is not limited to the legal presumption to 
establish his disability.  38 C.F.R. § 3.303(d) (presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, with a chronic disease shown as such in service (or 
within the presumptive period of 38 C.F.R. § 3.307) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Ibid.  

Although he did not seek treatment during service, the 
veteran reported the pain in his hip and back at separation.  
Eight months after separation, he sought medical treatment 
for the pain in his back and hip from a VA orthopedist.  He 
complained of recurring pain at the March 1998 C&P 
examination 10 months after separation.  And he testified in 
2001 that he has had recurrent pain since the injury in 
infantry school.  This is all credible evidence of continuity 
of symptoms.  

The record does not establish an intercurrent cause for his 
claimed hip and back pain.  While there is evidence that he 
was in an automobile accident two months after separation, he 
was treated only for an injury to his right shoulder from 
that accident.  In addition, while there is evidence of 
congenital spina bifida, there is no medical evidence that 
the veteran's pain is related to that condition.  

But there is also conflicting on the veteran's current 
disability.  The January 1998 VA orthopedist diagnosed the 
veteran with degenerative joint disease of the lumbar spine 
with spondylolisthesis and spondylolysis.  The March 1998 C&P 
examiner diagnosed the veteran with sciatic type pain and a 
lumbar strain, without mentioning arthritis.  The impression 
of the March 1998 X-ray report was that the veteran had spina 
bifida of L-5.  The January 2005 C&P examiner diagnosed the 
veteran with spina bifida, mild spondylosis at L-5 with 
minimal and very minimal residual low back pain and a normal 
hip.  Although he was asked more than once to explicitly 
address the veteran's degenerative joint disease, that 
examiner did not do so.  

In the August 2006 remand order, the Board sought additional 
medical evidence to resolve the conflicting evidence in the 
record.  Despite notice of the scheduled examination, the 
veteran failed to report to the medical examination.  When 
entitlement to a benefit cannot be established without a 
current VA examination, and a claimant, without good cause, 
fails to report for that examination relating to an original 
claim, the claim shall be rated on the basis of the evidence 
of record.  38 C.F.R. § 3.655(a), (b).   

The veteran's representative suggests that the Baton Rouge 
veteran might have failed to report because his examination 
was scheduled so shortly after Hurricane Katrina.  The record 
shows that the examination was set for a date 13 months after 
that event.  Moreover, the wording of the representative's 
suggestion makes clear that the representative has no 
knowledge of any connection between the hurricane and the 
veteran's failure to report for the exam.  Thus, the record 
does not establish a good cause for the veteran's failure to 
report to his examination.  As a result, the veteran's claim 
will be decided on the basis of the evidence already in the 
record, without developing the evidence further.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  Here, there is credible medical evidence of the 
existence of arthritis of the lumbar spine and there is 
credible medical evidence that fails to mention arthritis of 
the spine, despite repeated requests to address it.  There is 
a lack of medical evidence relating to the period during 
service and there is no medical opinion connecting the 
veteran's current condition to an injury or disease incurred 
in service.  

Yet, the record establishes that the veteran had a trauma to 
his spine during service that has frequently (albeit not 
constantly) produced pain in his lower back.  While the 
extent of that medical condition during service is not 
clearly established on the record, there is evidence of 
recurring pain recorded on separation documents.  And the 
Board finds the veteran's testimony about the continuity of 
that recurrent back pain from the time of the injury to the 
present to be credible and to be supported by the 
January 1998 medical treatment records of the VA orthopedist.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998) (Board has authority to assess 
credibility of evidence).  Moreover, the VA orthopedist 
relied upon a physical examination and X-ray evidence to 
diagnose degenerative arthritis of the lumbar spine at a time 
shortly after discharge.  Resolving the reasonable doubt in 
favor of the veteran, the Board finds that the veteran has a 
current condition of degenerative arthritis of the lumbar 
spine that was incurred during active military service.  As a 
result, the veteran's claim for service connection for a low 
back disorder is granted.  

Since the veteran's claim has been granted, no discussion of 
VA's duties to notify and to assist the veteran in developing 
his claim need be addressed here.  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.    



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


